Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 12 May 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


            Monsieur Le Président,New York 12 May 1802.
            Je reçois vos lettres à tems et avec un grand plaisir. Vous ajoutez beaucoup à ma reconnaissance, rien à mon Zêle qui ne pouvait augmenter, peu à mes moyens d’exécution.
            Les motifs, les raisons, les inductions, les prévoyances, vous me les donnez: je les ai dans la tête et dans le coeur. Les facilités doivent être augmentées et hôtées. Les aspects déterminans doivent être présentés promptement à une jeune Cour dans la position de celle avec laquelle vous avez à traiter.
            Il est sûr que si vous prévoyez la brouillerie, la guerre, et leurs fâcheuses suites, il faut les prévenir par une sorte d’abonnement qui vous procure ce que vous désirez, et qui sera toujours une grande économie. Car la guerre la plus heureuse, indépendamment des calamités qui en sont inséparables et de l’espece de subordinnation où elle vous mettroit vis-à-vis de l’Angleterre, coutera nécessairement à votre Trésorerie le quadruple de la plus forte somme à laquelle on puisse évaluer un arrangement de convenance et de bienveillance réciproque. Elle coutera dix fois plus à votre commerce, à votre agriculture, à votre nation.
            Je connais l’état de vos Finances. Je sais qu’elles sont d’une mauvaise nature qu’il vous est impossible de changer.—Mais pour vos besoins réels et pacifiques, elles sont d’un assez grand produit.
            Vous pouvez payer vos dettes en moins de quinze ans.—Quand, pour acquerir la nouvelle Orléans et les Florides, et pour le faire sans guerre, vous devriez reculer cette époque de trois ou quatre années, vous auriez fait un excellent marché, même pécuniairement.
            La Nouvelle Orléans sera toujours de fait la capitale des deux Louisianes; parce que c’est une ville toute bâtie, et que l’autre est à bâtir, parce qu’il y a des magasins et des quays tout construits, et parce qu’on y parle français de sorte que les Français y seront toujours rappellés. Ce sera au profit de votre nouvelle Orléans qu’ils cultiveront l’autre rive du Fleuve.
            Les Florides ne valent rien à cultiver en labour ou pour des grains. Mais pour élever des moutons, des Vigognes, des chevaux, des mulets, elles peuvent être un Pays précieux. L’Arabie où sont les plus beaux chevaux du monde ressemble aux Florides par le sol et par le Climat. Et les Florides ont un grand avantage sur l’Arabie: c’est qu’elles sont couvertes des meilleurs bois de construction et ne manquent pas de Riveres pour en faciliter l’exploitation et le débit.— Un Gouvernement sage, comme le votre; qui dans ses concessions saurait prendre des mesures pour que ces bois ne fussent pas entierement détruits et pussent se régénerer tandis qu’on en coupera une partie, y trouverait pour son Peuple et pour lui la source constante d’une grande richesse.
            Il y a dans tout cela matiere à calcul.—Et, puisque ce Pays vous convient, c’est l’avis de mon Zêle qu’il y faut mettre tout de suite une bonne estimation, même large et généreuse, propre, comme je vous le disais, à frapper une Cour.—En pareil cas, trop grande économie, c’est dépense; et marché manqué; devient ensuite marché onéreux.—La somme offerte et acceptée n’exclura en aucune maniere la compensation du tout ou de partie de cette même somme avec celle qui peut être due par la France à raison du Traité.
            Convenir du Prix est le point capital. Arranger les formes de payement, et imputer sur ce payement les soustractions qui seraient de droit, n’est qu’une affaire subséquente qui va d’elle même.
            Tout le reste de vos instructions est facile à suivre, et sera suivi très exactement.
            Vous faire avoir pleine et amiable justice, procédés obligeans, bon payement pour les fournitures faites par vos citoyens à St. Domingue est un des objets sur lesquels j’ai pris mission de moi même.
            Il est vraisemblable que le Général Le Clerc aura trouvé trace et preuve du Traité secret, des conventions plus ou moins explicites qui ont eu lieu entre les Ministres de votre Prédécesseur et Toussaint l’Ouverture; et qu’il y faut chercher la cause de l’usage qu’il a fait contre Mr. Lear du pouvoir stipulé par le Traité de renvoyer les consuls sans explication: pouvoir que vos Plénipotentiaires ont demandé et que la France ne voulait point établir.—L’humeur assez juste qu’il aura conçue à cet sujet, les fournitures d’armes négociées par le Général Maitland pour Toussaint, effectuées par les Etats Unis, employées contre notre armée, auront motivé la maniere dont quelques américains ont êté traités.—Je ne doute point que le mécontentement sur cet article ne soit passé en France, et que je ne l’y trouve assez amer. Mais je répondrai aisément que puisque ces torts sont ceux du Gouvernement qui a précedé le vôtre, on ne peut pas vous les imputer. Vous ne reprochez point à notre Gouvernement actuel ceux du Directoire.
            Conserver aux Citoyens des Etats unis le Commerce de Saint Domingue, celui de la Guadeloupe et celui de Cayenne, est un autre point qui convient entierement à ma Politique parcequ’il est à l’avantage mutuel des deux Nations, quoique très contraire aux préjugés de nos négocians et aux vues des Compagnies financieres de Paris.—Mais j’en espere le succès, parce que Bonaparte est homme de génie et d’un caractere fort au dessus des idées vulgaires.
            En voici assez sur les affaires publiques.
            Ce que vous me dites relativement à La Fayette me cause un vif chagrin.—Nul homme n’a une vertu plus noble et plus pure.—Comment lui reprocherait-on d’avoir été fidele à la constitution qu’il avait juré de défendre?—Cette Constitution, quoique très Républicaine, ne l’était pas, il est vrai, autant que lui et moi l’avions désirée, l’avions proposée; mais elle avait reçu notre serment.—J’ai comme lui combattu de la plume et de l’épée pour la soutenir, tant que la Nation elle même n’en a pas eu adopté une autre: et je ne me crois pas coupable.—la poignée de brigands du 10 aoust n’était pas le Peuple, n’etait pas même la centieme partie de celui de Paris.—Cette révolution s’est faite malgré la Legislature et malgré la Nation, surtout malgré les bons citoyens.
            D’ailleurs, il ne s’agit pas ici de notre révolution, mais de la vôtre et de votre liberté.—ce sont celles là qui ont couté à la Fayette sept ans de sa vie et sept cent mille francs de sa fortune.
            Quoique vos jeunes gens puissent n’avoir pas une idée nette, ni un chaud souvenir de ses services, il doit y en avoir plusieurs disposés à s’honorer en proposant à la Majesté des Etats Unis d’indemniser un Patriote éclairé, un Guerrier illustre, qui les a bien et gratuitement servis, et de lui rembourser dans son malheur environ la moitié de ce qu’il a dépensé pour eux lors de son opulence.
            Vos Plénipotentiaires l’avaient fait esperer à ses amis.—Ils avaient même indiqué la forme de lui donner vingt mille dollars en bestiaux de belle race et bons instrumens aratoires pour monter sa ferme, vingt mille dollars en argent pour acquitter ses dettes les plus pressantes dont la pluspart sont à des citoyens de l’amérique, et vingt mille dollars en actions de la Banque des Etats unis.
            Je sais que ce n’est point à vous à proposer cela.—Mais rien n’empêche que vous le suggeriez, ou le fassiez habilement suggerer à quelque jeune membre de la Chambre des Representans amoureux de la justice, de la dignité et de la gloire américaines.
            Faut-il y renoncer?—J’en serais affligé pour votre Nation plus que pour La Fayette qui n’a pas même idée de ce que ses amis tentent pour lui dans cette occasion.
            Je vois que Houdon sera moins malheureux. Je vous en remercie. Ne l’oubliez pas. C’est à mon Fils Victor auquel je laisse à New York les pouvoirs que Mr. Houdon m’avait donnés qu’il faudra remettre l’argent qui lui est et lui sera du.
            Je vous remercie pour mes enfans.—C’est dans l’Etat de Delaware, près Wilmington, sur le Brandy Wine que nous avons enfin fixé notre manufacture de Poudre à feu.—Nous y sommes très à portée de Philadelphie pour rafiner votre Salpêtre.—Une fois rafiné, vous le garderez sans déchets et, à votre premier ordre, on pourra vous en faire avec la plus grande célérité de la Poudre supérieure en force aux meilleures de l’Europe.—Mais, mon excellent Ami, ne la brulez pas contre nous.—Vendez la plustôt dans nos Colonies.
            Salut et respect.
            Du Pont (de Nemours)
            
              Je ne suis point parti par le Franklin. Je pars de New York par le Virginia Packet.
            
           
            Editors’ Translation
            Mister President,New York 12 May 1802
            I received your letters in time and with great pleasure. You have added much to my gratitude, nothing to my zeal, which could not be greater, and little to my plan of action.
            You have provided motives, reasoning, implications, and cautions, which are now in my head and my heart. The advantages must be heightened and enhanced and the determining factors must be presented promptly to the young court with which you must deal.
            Certainly, if you consider conflict, war, and their negative consequences, it is necessary to prevent them with the kind of good will that will secure what you want. This will always be more economical, for the most successful war, independent of its attendant calamities and the subordinate position in which it would place you, in relation to England, would necessarily cost your treasury four times more than the highest sum one could estimate for an arrangement based on mutual agreement and good will. The cost would be ten times more to your trade, your agriculture, and your nation.
            I know the state of your finances. I know they are in a bad state, which you cannot change, but they suffice for your real and peaceful needs.
            You can reimburse your debts in less than fifteen years. If you must delay this date by three or four years in order to acquire New Orleans and the Floridas without war, you will still have made an excellent deal, even financially.
            New Orleans will always be the capital of the two Louisianas, since it already exists, and the other city is not yet built; it already has warehouses and docks, and they speak French, so the French will always be remembered. It will be in the interest of your New Orleans for them to develop the other bank of the river.
            The Floridas are not worth anything for tilling or grain, but can be valuable for raising sheep, vicuñas, horses, and mules. Arabia, which has similar soil and climate, is home to the most beautiful horses in the world, and the Floridas have a great advantage over Arabia: they are covered with the best lumber for construction and with rivers to help exploit and transport it. A wise government, like yours, which would take steps in its land grants to ensure that the forests not be entirely destroyed, that they regenerate when one part is cut, would find them to be a constant source of great wealth for its people and itself.
            There is room for calculation in all of this. And since this country suits you, it is my zealous opinion that you should immediately make a good appraisal, broad and generous even, in order, as I told you, to impress a court. In cases like this, too much economy turns into an expense and a lost deal. It becomes an onerous negotiation. The sum that is offered and accepted does not in any way preclude compensation of all or part of the same sum with the amount France might owe because of the treaty.
            Agreeing on a price is the essential point. Arranging the forms of payment and calculating the legitimate withholdings from the payment are secondary matters that will follow automatically.
            All the rest of your instructions are easy to follow and will be followed precisely.
            I have taken upon myself the mission of obtaining full and amiable justice, helpful procedures, and fair payment for the arms provided to Saint-Domingue by your citizens.
            It is likely that General Leclerc found evidence and proof of the secret treaty, the more or less explicit agreements that took place between your predecessor’s ministers and Toussaint l’Ouverture. That would explain his use of it against Mr. Lear, since the treaty stipulated the power to expel consuls without explanation: a power your plenipotentiaries requested and France did not wish to establish. Leclerc’s fairly accurate assessment of the subject, the arms General Maitland negotiated for Toussaint, furnished by the United States and used against our army, would explain the way some Americans were treated. I have no doubt that the displeasure over this affair has spread to France and that I will find bitterness there. But I will reply without hesitation that those errors were made by the previous administration. You cannot be blamed, just as you do not blame our government for the errors of the Directory.
            I fully support preserving trade for United States citizens with Saint-Domingue, Guadeloupe, and Cayenne because it is in the best interest of both countries, even though it goes against the prejudices of our traders and the opinions of the financial companies in Paris. I hope to be successful, since Bonaparte is a man of genius with a character that sees well above ordinary ideas.
            That is enough about public affairs.
            What you say about Lafayette causes me deep chagrin. No man has a nobler or purer virtue. How could one reproach him for having been faithful to the constitution that he swore to defend? It is true that this constitution, although very republican, was not as republican as he and I wished and proposed. But we swore to it. Like him, I fought with the pen and the sword to uphold it as long as the nation itself had not adopted another one, and I do not feel guilty. The handful of brigands of August 10 was not the people, not even a hundredth of the Parisian people. This revolution was undertaken despite the legislature, despite the nation, and, especially, despite good citizens.
            Besides, this is not about our revolution but about yours and your liberty. Those are the ones that cost Lafayette seven years of his life and 700,000 francs of his fortune.
            Even if your young people do not have a clear idea or fond memories of his services, there must be several who are honorably inclined to appeal to the magnanimity of the United States to indemnify an enlightened patriot, an illustrious warrior who served them well and freely, and to reimburse him in his misfortune for about half of what he spent for them in his opulence.
            Your plenipotentiaries made him think he could place hope in his friends. They even suggested a way of giving him $20,000 in fine cattle and agricultural equipment to start his farm; $20,000 in currency to reimburse his most pressing debts, most of which are to American citizens; and $20,000 in shares of the Bank of the United States.
            I know it is not your role to propose this. But nothing prevents you from suggesting it, or from subtly having it suggested by some young member of the House of Representatives who is enamored of American justice, dignity, and glory.
            Must we give up? I would be afflicted for your country, more than for Lafayette, who has no idea what his friends are trying to do for him in these circumstances.
            I see that Houdon will be less unfortunate. Thank you. Do not forget him. I am leaving with my son Victor in New York the powers Mr. Houdon gave me to pay him the money that is and will be owed to him.
            Thank you for my children. We finally established our gunpowder factory in the state of Delaware, near Wilmington, on the Brandywine. We are close to Philadelphia to refine the saltpeter. Once it is refined, it keeps without deterioration and, whenever you give the order, we can immediately make you gunpowder that is stronger than the best in Europe. But, my excellent friend, do not explode it against us. Sell it, instead, in our colonies.
            Greetings and respect.
            Du Pont (de Nemours)
            
              I did not sail on the Franklin. I am leaving from New York on the Virginia Packet.
            
          